UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly distribution period from November1, 2010 toJanuary 31, 2011 Commission File Number of issuing entity: 333-164557-01 SLC STUDENT LOAN TRUST 2010-1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-164557 SLC STUDENT LOAN RECEIVABLES I, INC. (Exact name of depositor as specified in its charter) THE STUDENT LOAN CORPORATION (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 04-3598719 (I.R.S. Employer Identification No.) 4000 Regent Boulevard C2B-260 Irving, Texas (Address of principal executive offices of the issuing entity) (Zip Code) (469) 220-4928 (Telephone number including area code) 750 Washington Blvd. Stamford, Connecticut 06901 (203) 975-6320 (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Name of exchange Title of class Section 12(b) Section 12(g) Section 15(d) (If Section 12(b)) ClassA Student Loan Asset Backed Notes o o þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o PART I — DISTRIBUTION INFORMATION Item1. Distribution and Pool Performance Information. OnFebruary 25, 2011, SLC Student Loan Trust 2010-1 (the “Trust”) made its regular quarterly distribution of funds to holders of its Student Loan Asset Backed Notes.The related Quarterly Distribution Report is attached as Exhibit99.1. PART II — OTHER INFORMATION Item2. Legal Proceedings. None. Item3. Sales of Securities and Use of Proceeds. None. Item4. Defaults Upon Senior Securities. Not applicable. Item5. Submission of Matters to a Vote of Security Holders. None. Item6. Significant Obligors of Pool Assets. No updates to report. Item7. Significant Enhancement Provider Information. None. Item8. Other Information. None. Item9. Exhibits. (a) 99.1 Quarterly Distribution Report for SLC Student Loan Trust 2010-1 in relation to the distribution onFebruary 25, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SLC STUDENT LOAN RECEIVABLES I, INC. Dated:March 10, 2011 By: /s/Lovett Weems Name: Lovett Weems Title: President INDEX TO EXHIBITS Exhibit Number Exhibit Quarterly Distribution Report for SLC Student Loan Trust 2010-1 in relation to thedistribution onFebruary 25, 2011.
